DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an Examiner’s statement of reasons for allowance:
Claims (1-15) are allowed as the cited prior art does not teach or reasonably suggest Applicant’s invention. 
The claim language provided in Applicant’s amendment and the arguments (dated 28 January 2021) distinguish Applicant’s invention over the cited prior art. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record.  In particular, none of the cited prior art teaches or reasonably suggests: 

“An electronic device comprising:
a housing elongated between a first end portion and a second end portion;
a resonant circuit comprising a coil disposed in the housing;
a wireless communication circuit disposed in the housing;
a rectifier disposed in the housing and configured to rectify an alternating- current (AC) power received through the resonant circuit to direct-current (DC) power;
and a voltage detector disposed in the housing and configured to measure a voltage for the DC power and transmit a control signal for changing a state of the wireless communication circuit to a control circuit based on the measured voltage; and the control circuit being disposed in the housing and electrically connected to the voltage detector and the wireless communication circuit, 
wherein the control circuit is configured to change the state of the wireless communication circuit at least partially based on a number of times a control signal is sequentially received within a specific time after reception of a first control signal from the voltage detector.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bryan Earles whose telephone number is (571)272-4628.  The examiner can normally be reached on Monday-Friday at 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Bryan Earles/
Primary Examiner, Art Unit 2625